Citation Nr: 1033096	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
suppurative otitis media.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from February 1952 to June 
1955.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In that decision, a 10 percent rating in effect for 
chronic suppurative otitis media from July 1990 was confirmed and 
continued.  

Service connection is separately in effect for bilateral hearing 
loss and tinnitus.  


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for chronic otitis media; factors warranting an 
extraschedular rating are not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
service-connected chronic suppurative otitis media have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.87, Diagnostic Code 
(DC) 6200 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, a February 2008 letter 
to the Veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish that his otitis media had increased in severity, 
thereby warranting an increased rating, and of the division of 
responsibility between the Veteran and the VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of this letter by: (1) informing 
the Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
VA examinations, and statements from the Veteran, his family, and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.



Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Otitis media is rated under 38 C.F.R. § 4.87, DC 6200, as chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration or with aural polyps.

Analysis

The Veteran's current 10 percent rating represents the maximum 
possible schedular evaluation for this disability.  Therefore, a 
higher schedular rating is not warranted under this section.

However, DC 6200 also provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, may be rated separately.  38 
C.F.R. § 4.87, DC 6200.  The Veteran is already separately 
service connected for bilateral hearing loss (40 percent), and 
tinnitus (10 percent).  Thus, the issue before the Board is 
whether the Veteran is entitled to a separate rating for 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14); Fanning v. Brown, 4 Vet. 
App. 225 (1993) (when symptomatology of a veteran's disability is 
not duplicative, or overlapping with the symptomatology of 
additional residuals, evaluation of the veteran's disability 
under multiple codes is permitted).

After a careful review of the claims files, the Board finds that 
the Veteran is not entitled to a separate rating for 
labyrinthitis, facial nerve paralysis, or bone loss of skull.  
The record contains VA treatment reports for his ear 
disabilities, and several VA examinations of the ears, to include 
the most recent thorough evaluation in January 2009.  

VA records include treatment in November 2007 when the Veteran 
was seen for chronic discharge in the left ear.  The right ear 
showed posterior quadrant monomeric membrane with anterior 
tympanosclerosis.  The left ear showed marginal posterior 
inferior tympanic membrane perforation with granulations on 
inferior rim of perforation.  Chronic suppurative otitis media in 
the left ear was noted.  

In February 2008 chronic otitis media in the left ear was noted.  
His right ear drum was intact.  

In January 2009 the Veteran reported that his chronic infections 
had worsened over the past year.  He had chronic foul smelling, 
occasional bloody drainage from his left ear and occasional 
drainage from his right ear.  He also had frequent pain, 
tenderness, and chronic itching of the left ear.  He saw a VA 
physician approximately every six months for treatment of the ear 
infection.  He occasionally went one month without drainage, but, 
usually there was drainage from the left ear and occasionally 
from the right ear.  He also first noticed a bubbling sensation 
in his ears that precipitated the infection.  He also reported 
increased hearing loss.  

On physical exam, there was no deformity of the auricle.  There 
was scaling around both external ear canals.  The right tympanic 
membrane had a monomeric posterior inferior quadrant.  There was 
no middle ear fluid.  The left tympanic membrane had a large 
perforation involving the inferior, anterior, and superior 
quadrants.  The left ear canal had a thick tan foul smelling 
drainage and was tender.  There was no mastoid tenderness.  There 
was no evidence of a cholesteatoma.  The findings were consistent 
with an otitis externa of the left ear.  The Veteran wore hearing 
aids in both ears.  

In an addendum, it was noted that the Veteran saw his primary 
care provider in January 2009.  She noted that the Veteran had 
chronic drainage from both ears.  

This evidence does not show that the Veteran has been diagnosed 
with labyrinthitis, facial nerve paralysis, or bone loss of skull 
thus separate ratings for this pathology is not warranted. 

The Board has considered other diagnostic codes addressing the 
ears in relation to the Veteran's claim for increase.  The 
remaining DCs that allow a higher rating are for chronic 
nonsuppurative otitis media with effusion (DC 6201), otosclerosis 
(DC 6202), peripheral vestibular disorders (DC 6204), Meniere's 
syndrome (DC 6205), loss of the auricle (DC 6207), and malignant 
and benign neoplasms of the ear (DCs 6208-6209).  The record does 
not show the existence of any of these conditions.  In this 
regard, the Veteran's representative has argued that a higher 
evaluation is warranted under DC 6201.  Thus a higher evaluation 
under any of these diagnostic codes is not appropriate as they do 
not represent the disability that the Veteran has.

As stated above, the Veteran is already separately service-
connected for bilateral hearing loss, and tinnitus, and the 
record contains no evidence of any other complications from 
otitis media.  As such, no additional rating is warranted on that 
basis.  Therefore, the Board finds that he is not entitled to an 
increased evaluation for his otitis media.  Since the 
preponderance of the evidence is against his claim, the benefit 
of the doubt doctrine is inapplicable and his claim must be 
denied.  38 C.F.R. § 4.3 (2009).

The Veteran's statements as to the frequency and severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements.  
Moreover, nothing in his presentations would demonstrate 
assignment of more than the maximum schedular rating that is 
currently assigned.

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service.  Thus, the Board has reviewed the entirety of the 
disability picture, but finds that it is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  Here, neither frequent 
hospitalization nor marked interference with employment due to 
the Veteran's service-connected otitis media is demonstrated, nor 
is there any other evidence that the conditions involve such 
disability that an extraschedular rating would be warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Given the foregoing, 
the Board finds no basis to refer this case for consideration of 
an extraschedular rating.

For the reasons stated above, the preponderance of the evidence 
is against a rating higher than 10 percent for the Veteran's 
otitis media.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
suppurative otitis media is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


